Citation Nr: 1505841	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral hearing loss.

2.   Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to December 1983 and from July 1985 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, the RO denied a claim for service connection for bilateral hearing loss as not well grounded, finding that a current bilateral hearing loss disability was not shown.  

2.  Evidence added to the record since the October 1995 decision indicates that the Veteran does have a current bilateral hearing loss disability; it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

 3. The Veteran's current bilateral hearing loss disability is reasonably shown to have been incurred in service.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2004); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  As new and material evidence has been received since the October 1995 rating decision, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.


II.  Analysis

A.  Claim to reopen

The Veteran's original claim for service connection for a low bilateral hearing loss was denied as not well-grounded in an October 1995 rating decision, which found that a current bilateral hearing loss disability had not been established.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  He then filed a subsequent February 2008 petition to reopen the claim. 

Since the October 1995 decision, additional evidence has been received showing the Veteran does have a current bilateral hearing loss disability.  Of note, the Veteran was assigned a diagnosis of bilateral hearing loss by VA standards during an August 2014 VA examination.  See 38 C.F.R. § 3.385.  Also received since the October 1995 decision are VA medical records showing treatment and evaluation for bilateral hearing loss as early as 2003.  This evidence of current disability meets the low threshold of relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010. Accordingly, the evidence received subsequent to the October 1995 rating decision is new and material and the claim for service connection for bilateral hearing loss is reopened. 38 C.F.R. § 3.156.  


B.  Service connection for bilateral hearing loss

The Veteran's service treatment records show that he was diagnosed with some level of hearing loss in both ears during service and that at the higher auditory thresholds, the Veteran's hearing worsened over the course of his service.  In this regard, a November 1992 audiological evaluation showed normal hearing to 3000 Hz, sloping to a moderately severe sensorineural loss in the right ear and hearing within normal limits to 4000 Hz in the left ear, after which a mild notch was noted at 6000 Hz.   Also, at his October 1993 separation examination, audiometry showed similar findings with high frequency loss shown in the right ear at 4000 Hz and in the left ear at 6000 Hz.  The left ear puretone threshold at 4000 Hz was in the high normal range, at 25 decibels.   See 38 C.F.R. § 3.385.   Subsequently, during an October 1994 VA examination, the Veteran was found to have hearing within normal limits in both ears, with a puretone threshold of 20 decibels in the right ear at 4000 Hz and a puretone threshold of 25 decibels in the left ear at 4000 Hz.  

More recently, at an August 2014 VA examination, the examiner diagnosed the Veteran with bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  The examiner then found that this current bilateral hearing loss was less likely than not incurred in or caused by noise exposure in service.  The examiner noted that there was an ear infection episode and fluctuating hearing levels at some frequencies during service but the October 1994 audiological testing showed hearing within normal limits, indicating that the Veteran did not have any permanent hearing loss after military service.  Subsequently, the record showed no complaints or documentation of hearing loss until 2002.  The examiner indicated that it was well-established in the medical literature that exposure to high levels of noise caused either immediate hearing loss or progressive deficits during prolonged exposure during military service.  However, retroactive effects in hearing were not expected years after having exposure to military noise.  The examiner's report indicates that he reviewed the October 1993 and October 1994 audiological evaluations, along with most of the earlier evaluations during service, but that he did not review the November 1992 audiological evaluation.   

As outlined above, although the October 1994 VA audiological evaluation showed normal findings, the earlier November 1992 hearing evaluation definitely produced diagnoses of hearing loss in both ears and the October 1993 evaluation produced similar audiometric findings.  Also, the service treatment records more generally show a worsening of the Veteran's hearing at the higher auditory thresholds over the course of his service.  Thus, given the consistency of the November 1992 and October 1993 findings, the general worsening of the puretone threshold findings at the higher frequencies during service and the isolated nature of the October 1994 VA findings, the Board finds that the evidence is at least in equipoise as to whether the Veteran incurred some level of permanent hearing loss during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

In this regard, since the August 2014 VA examiner did not review the November 1992 audiogram (thus formulating her etiology opinion without reference to a key piece of evidence showing hearing loss during service), the Board cannot attach any significant probative weight to her conclusion concerning the Veteran not incurring any permanent hearing loss during service.  Further, the Veteran has credibly reported on his significant noise exposure during service, his lack of significant noise exposure after service and his lack of any family history of congenital hearing loss.  Accordingly, resolving reasonable doubt in the Veteran's favor, the evidence shows that his current hearing loss disability is related to his noise exposure and established non-disabling level of hearing loss during service.  

38 C.F.R. § 3.102. 3.303, 3.385.  Accordingly, an award of service connection for bilateral hearing loss is warranted.  


ORDER

As new and material evidence has been received, the claim seeking service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


